Fourth Court of Appeals
                                San Antonio, Texas
                                        April 6, 2018

                                    No. 04-17-00652-CV

                                       Ruben RIOS,
                                        Appellant

                                             v.

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017W0521
                       Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER


    The Appellant’s Second Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to May 4, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court